                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF MISSOURI
                            WESTERN DIVISION

 UNITED STATES OF AMERICA,                        )
                                                  )
                                Plaintiff,        )
                                                  )
                          v.                      )    Case No. 20-00291-01-CR-W-BCW
                                                  )
 VINCENT K. BRAY,                                 )
                                                  )
                                Defendant.        )

                     MEMORANDUM OF MATTERS DISCUSSED AND
                      ACTION TAKEN AT PRETRIAL CONFERENCE


PENDING CHARGE: On October 14, 2020, the Grand Jury returned a one-count Indictment
charging that on or about March 31, 2020, the Defendant Vincent K. Bray, knowing that he
previously had been convicted of a crime punishable by imprisonment for a term exceeding one
year, did knowingly possess ammunition.

The following matters were discussed and action taken during the pretrial conference:

TRIAL COUNSEL:
     Government: Jess Michaelsen and Sarah Rasalam
           Case Agent: Special Agent Trisha Dewet, FBI
     Defense: Carie Allen and a potential second chair
           Investigator: Ashley Plowden and Paralegal: Sandy Schnack

OUTSTANDING MOTIONS: No outstanding motions.

TRIAL WITNESSES:
     Government: 5 with stipulations; 7-8 without stipulations
     Defendant: not more than 3 witnesses, including the Defendant

TRIAL EXHIBITS:
     Government: approximately 100 exhibits (a majority are photographs)
     Defendant: approximately 10 exhibits

DEFENSES: General denial

POSSIBLE DISPOSITION:
     ( ) Definitely for trial; ( ) Possibly for trial; (x) Likely a plea will be worked out



         Case 4:20-cr-00291-BCW Document 32 Filed 08/31/21 Page 1 of 2
TRIAL TIME: 2-3 days total
     Government’s case including jury selection: 1 day(s)
     Defendant:1 ½ day(s)

STIPULATIONS: Government proposed two stipulations regarding prior convictions and
interstate nexus.

UNUSUAL QUESTIONS OF LAW: None

FILING DEADLINES:

       Witness and Exhibit List
              Government: Proposed Witness List and Exhibit Lists filed 8/30/21 Updated list(s)
due on or before September 7, 2021.
              Defendant: None filed. Due on or before September 7, 2021.

       Counsel are requested to list witnesses in alphabetical order on their witness list.

       Exhibit Index, if required by the District Court, Voir Dire, Jury Instructions: Due on

or before September 15, 2021.

Please Note: Jury instructions must comply with Local Rule 51.1

       Motion in Limine: Due on or before September 15, 2021.

The Government has filed the following notices:
 08/30/2021     view27    NOTICE of filing Government's Notice of Expert Witnesses by USA
                          as to Vincent K Bray (Michaelsen, Jess) (Entered: 08/30/2021)
 08/30/2021     view28    NOTICE of filing Government's Notice of Intent to Offer a Prior
                          Conviction Pursuant to Federal Rule of Evidence 404(b) by USA as
                          to Vincent K Bray (Michaelsen, Jess) (Entered: 08/30/2021)

TRIAL SETTING: Criminal jury trial docket set for September 20, 2021.

       Please note: The Government requests that the matter start on Tuesday, September 21,
       2021, or on the second week as the testifying officer is out of town. Defense counsel prefers
       the first week.

       IT IS SO ORDERED

                                                      /s/ Lajuana M. Counts
                                                     LAJUANA M. COUNTS
                                                     UNITED STATES MAGISTRATE JUDGE


                                                2

         Case 4:20-cr-00291-BCW Document 32 Filed 08/31/21 Page 2 of 2
